Argued December 13, 1940.
This was an action of trespass growing out of a collision between two motor trucks, which occurred at a narrow bridge on State Highway Route No. 73. The evidence was conflicting as to who was first at the bridge and who was at fault. It raised issues of fact as to the negligence of the defendant's driver and the contributory negligence of the plaintiff's driver, which, in our opinion, were for the jury to decide. Their verdict was for the plaintiff.
The case was submitted to the jury in a fair and adequate charge, to which the appellant took no exception beyond the refusal of his point for binding instructions, the affirmance of which, under all the testimony, would have been error.
Judgment affirmed. *Page 581